                             Case 18-12627    Doc 126    Filed 10/05/20    Page 1 of 2
Entered: October 5th, 2020
Signed: October 2nd, 2020

SO ORDERED




                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Greenbelt Division)

         In re:                                          :
                                                         :
         PATRINA CUTHBERTSON,                            :    Case No. 18-1-2627-LS
                                                         :    Chapter 13
                                       Debtor(s).        :
                                                         :

                                   ORDER APPROVING MODIFIED PLAN
                                          AFTER CONFIRMATION
                                 _________________________________________

                   Upon the motion of the Debtor(s) to modify the Chapter 13 plan of Debtor(s) after

         confirmation, after notice and a hearing, it is by the United States Bankruptcy Court for the

         District of Maryland,

                   ORDERED, that the motion to modify the Chapter 13 plan of Debtor(s) is GRANTED;

         and it is further

                   ORDERED, that the Debtor(s) is/are directed to pay to the Trustee the modified plan

         payment of $28,087.56 total for months 1 through 27 and $1,000.00 monthly for months 28

         through 84 and the Debtor will make a lump sum payment of $30,000.00 by June 1, 2021 and

         $30,762.44 by February 1, 2023 for a total gross funding of $145,850.00.



                                                        -1-
               Case 18-12627   Doc 126    Filed 10/05/20   Page 2 of 2




copies:   Debtor(s)
          Debtor(s)’ Counsel
          Chapter 13 Trustee
          All creditors

                                END OF ORDER




                                         -2-
